J-A22001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: E.M.K.                  :    IN THE SUPERIOR COURT OF
                                                :         PENNSYLVANIA
                                                :
    APPEAL OF: E.B.                             :
                                                :
                                                :
                                                :
                                                :
                                                :    No. 327 WDA 2022

                Appeal from the Order Entered February 7, 2022
     In the Court of Common Pleas of Westmoreland County Orphans' Court
                           at No(s): No. 44 of 2021


BEFORE:      OLSON, J., DUBOW, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                               FILED: OCTOBER 24, 2022

        Appellant, E.B. (“Maternal Grandmother”), appeals from an order

entered on February 7, 2022 in the Court of Common Pleas of Westmoreland

County     that   denied    her   petition     to   adopt   her   then   three-year-old

granddaughter, E.M.K. (“Child”). In denying Maternal Grandmother’s petition,

the trial court allowed the final adoption hearing on a competing petition filed

by B.S. and M.S. (“Foster Parents”) to proceed.              Upon careful review, we

affirm.

        The factual and procedural histories relevant to this appeal are as

follows.     Child was born in February 2019.                 In October 2019, the

Westmoreland County Children’s Bureau (“WCCB”) obtained custody of Child,


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A22001-22


who was diagnosed with failure to thrive and hospitalized due to lack of weight

gain. N.T., 12/9/21, at 127. Upon discharge, Child was placed in the home

of Foster Parents.     Id. at 128, 202.    The trial court adjudicated Child

dependent on January 29, 2020. Id. at 127. Child has remained in the care

of Foster Parents. Id. at 128.

      After obtaining custody of Child, WCCB conducted a family finding. Id.

at 131. On November 20, 2019, WCCB sent a letter to Maternal Grandmother,

who resided in North Carolina. Id. at 131-132. One week later, Maternal

Grandmother asked to be considered as a placement option for Child. Id. at

131-132.

      Maternal Grandmother and her husband, K.B., adopted Child’s biological

mother, B.B. (“Mother”), when Mother was five years old. N.T., 2/1/22, at

73, 89, 92.    Maternal Grandmother and K.B. also adopted Mother’s two

siblings, one of whom was a “failure to thrive baby.” Id. at 4, 8-9. Maternal

Grandmother had a foster care license in North Carolina for two years and

previously served as a foster parent in New Mexico for approximately seven

years.   Id. at 5-6.    Maternal Grandmother served as a foster parent to

approximately twenty children, and she previously received trauma-based

training as a therapeutic foster parent. Id. at 6-7.

      Mother reported to WCCB caseworker, Danae Hudock, that K.B. sexually

abused Mother.       N.T., 12/9/21, at 137.    Mother alleged that Maternal

Grandmother knew about the incident but did nothing about it.         Id.   Ms.


                                     -2-
J-A22001-22


Hudock is unaware of any criminal investigations in the matter. Id. at 161.

Mother informed Ms. Hudock that she did not want Maternal Grandmother to

be considered as a placement option for Child and that Maternal Grandmother

never met Child before Child came into WCCB custody. Id. at 137.

     On December 10, 2019, WCCB responded to Maternal Grandmother’s

request to be considered a placement option, explaining that Child’s parents,

who were living in Pennsylvania, did not want Child placed out-of-state as it

would interfere with reunification services.   Id. at 132.   Further, WCCB

explained that Child’s parents did not wish for Maternal Grandmother to be

considered a placement option regardless of her state of residence. Id.

     Upon receiving a request for an Interstate Compact of Placement of

Children (“ICPC”) referral from Maternal Grandmother’s attorney, WCCB

completed an ICPC referral for Maternal Grandmother on May 13, 2020. Id.

at 132-133. On April 15, 2021, Maternal Grandmother’s home was approved

for foster home placement, and the approval was valid for six months. Id. at

135-136.

     Beginning in November 2020, WCCB offered Maternal Grandmother

monthly supervised therapeutic visits at the office of King and Associates in

Pennsylvania. Id. at 4-5, 13, 138-140; N.T., 2/1/22, at 23; WCCB Exhibit 1.

Maternal Grandmother attended two in-person supervised visits with Child in

November 2020.     WCCB Exhibit 1, Monthly Report November 2020, at 2.

From December 2020 through February 2021, Maternal Grandmother was


                                    -3-
J-A22001-22


offered and participated in one supervised virtual visit per month.                N.T.,

12/9/21,     at    18,     22,    24;    WCCB        Exhibit   1,     Monthly    Reports

December 2020 – February 2021.                 Each virtual visit with Child lasted

approximately twenty minutes.           N.T., 12/9/21, at 26.         From March 2021

through December 2021, Maternal Grandmother was offered and attended

supervised in-person visits, once per month, for three hours. Id. at 26-27,

30, 38, 43, 46, 49, 52, 55-57; N.T., 1/21/22, at 47; WCCB Exhibit 1, Monthly

Reports    March 2021 – October 2021;            WCCB    Exhibit 7,    Monthly   Report

December 2021.

       In April 2021, WCCB filed a petition to confirm Mother’s consent to

voluntarily terminate her parental rights to Child. Simultaneously, WCCB filed

petitions to involuntarily terminate the parental rights of Child’s legal father,

C.K., and any unknown father.            The trial court voluntarily terminated the

parental rights of Mother by order dated July 28, 2021, and entered on August

3, 2021. The trial court involuntarily terminated the parental rights of C.K.

and any unknown father by order dated July 28, 2021, and entered on August

3, 2021. Foster Parents filed a report of intention to adopt and a petition for

adoption of Child on August 31, 2021.               On October 20, 2021, Maternal

Grandmother filed a petition for adoption of Child.1

____________________________________________


1On May 6, 2021, Maternal Grandmother filed a complaint for custody. N.T.,
12/9/21, at 139. In September 2021, WCCB filed a motion to stay custody
proceedings. In an order dated September 23, 2021, the trial court stayed



                                           -4-
J-A22001-22


       The trial court held hearings on the competing adoption petitions across

three days, on December 9, 2021, January 21, 2022, and February 1, 2022,

when Child was two years old. WCCB presented the testimony of: Laiken

Eckenrod, a trauma mental health therapist and visitation supervisor at King

and Associates; Heather Ratica, director of Child’s former daycare center;

Danae Hudock, a WCCB caseworker; Judy Marino, Foster Parents’ neighbor;

Foster Mother; Foster Father; Dr. Neil Rosenblum, managing partner of

Allegheny Forensic Associates; and Deanna Pulice, a visitation specialist at

King and Associates. Maternal Grandmother testified on her own behalf. The

guardian ad litem (“GAL”) represented Child during the hearings and argued

in support of Foster Parents’ petition to adopt.

       At the December 9, 2021 hearing, Foster Mother testified that she

picked Child up from the hospital when Child was only eight months old. N.T.,

12/9/21, at 201-202. When Child was placed with Foster Parents, Child had

low birth weight and suffered from issues with vomiting and feeding. Id. at

202. Foster Mother testified Child “would often throw up following feedings”

and “has issues with texture.” Id. Foster Mother explained that until recently,

Child still needed food to be served in smaller portions and that Child

“sometimes has issues with different textures even now.” Id. Foster Mother



____________________________________________


the custody matter and directed Maternal Grandmother to file a petition for
adoption. Trial Court Order, 9/23/21, at 1.


                                           -5-
J-A22001-22


testified that she took Child to see a nutritionist and dietician.       Id.    The

recommended diet for Child consisted of very low sugar, high calorie foods.

Id. Foster Parents fed Child using a special formula for some time, and later

transitioned to an organic formula.    Id.   Foster Mother testified that Child

remains on a special diet due to her early deprivation. Id. at 205.

      Foster Mother testified that Child had a genetics appointment in April

2021. Id. at 203. Child underwent blood work, and the results revealed an

elevated calcium level and “an issue with one of [Child’s] thyroid blood tests.”

Id.    Child   was   recommended      to   undergo   further   testing   with   an

endocrinologist. Id. Child continues to receive regular routine medical care.

Id. at 204. Foster Parents also took Child to her first dental appointment and

enrolled her in daycare. Id. at 204, 211. Foster Mother testified that Early

Intervention Services were in place when Child first came into care, and Foster

Parents continued with Early Intervention Services tracking. Id. at 205-206.

Early Intervention Services tracking was discontinued in October 2020

because Child reached all of her developmental milestones. Id. at 206.

      At the February 1, 2022 hearing, Maternal Grandmother testified that

she is currently retired from the military and legally separated from her

husband, K.B. N.T., 2/1/22, at 4. Maternal Grandmother did not see Child

before Child was placed in WCCB custody. Id. at 20. Maternal Grandmother

testified that WCCB informed her that Mother objected to Maternal

Grandmother visiting with Child; however, Maternal Grandmother also


                                      -6-
J-A22001-22


testified that Mother told her “quite the opposite[.]” Id. at 21. When Mother

agreed to supervised visitation, Maternal Grandmother began visits with Child.

Id. at 23.

      Maternal Grandmother was aware of Mother’s allegation that K.B.

sexually abused Mother, but Maternal Grandmother            believed   it was

“logistically impossible” for the abuse to have occurred and testified that

Mother admitted the allegation was a lie. Id. at 13-14. Even though Maternal

Grandmother is legally separated from her husband, he has stayed overnight

at her home. Id. at 74. Maternal Grandmother planned to adopt Child on her

own, emphasizing that she is Child’s family and she believes that Child “will

be happiest growing up in [a] family” that loves her. Id. at 39 and 89-90.

      By order dated February 7, 2022, and entered on February 10, 2022,

the trial court denied Maternal Grandmother’s petition for adoption. Maternal

Grandmother timely filed a notice of appeal with a concise statement of errors

complained of on appeal. The trial court issued a statement in lieu of a Rule

1925(a) opinion, noting that the reasons that support its order are contained

in the trial court’s Memorandum and Order (“Trial Court Opinion”), dated

February 7, 2022.

      On appeal, Maternal Grandmother raises the following issue for our

review:

      1. Whether the trial court abused its discretion in denying
         [Maternal] Grandmother’s adoption petition, where the
         overwhelming evidence shows that granting [Maternal
         Grandmother’s] adoption petition was in the best interest of

                                    -7-
J-A22001-22


         [Child], due to [Maternal] Grandmother’s superior ability,
         propriety and familial willingness to adopt [ ] Child?

Maternal Grandmother’s Brief at 6 (unnecessary capitalization omitted).

      This Court reviews an adoption determination for an abuse of discretion.

In re K.D., 144 A.3d 145, 151 (Pa. Super. 2016). We will not conclude that

there is an abuse of discretion “merely because a reviewing court would have

reached a different conclusion.” Id. (citation omitted). Rather, “[a]ppellate

courts will find a trial court abuses its discretion if, in reaching a conclusion, it

overrides or misapplies the law, or the record shows that the trial court’s

judgment was either manifestly unreasonable or the product of partiality,

prejudice, bias or ill will.” Id. (citation omitted).

      We have stated, “[i]n both custody and adoption matters, our

paramount concern is the best interests of the child.         This ‘best interests’

determination is made on a case-by-case basis, and requires the weighing of

all factors which bear upon a child’s physical, intellectual, moral, and spiritual

well-being.” In re Adoption of A.S.H., 674 A.2d 698, 700 (Pa. Super. 1996)

(citations omitted); see also 23 Pa.C.S.A. §§ 2724(b) and 2902(a).

      When this Court reviews a trial court’s “best interests” analysis

in custody and adoption matters, our scope of review is as follows:

      An appellate court is not bound by findings of fact made by the
      trial court which are unsupported in the record, nor is it bound by
      the court’s inferences drawn from the facts. However, on issues
      of credibility and weight of the evidence, an appellate court defers
      to the findings of the trial judge, who has had the opportunity to
      observe the proceedings and the demeanor of the witnesses. Only
      where it finds that the custody order is manifestly unreasonable

                                        -8-
J-A22001-22


      as shown by the evidence of record will an appellate court interfere
      with the trial court’s determination.

A.S.H., supra at 700 (citations and internal quotation marks omitted).

      This Court also held that “once the parental rights have been

terminated, anyone may become an adoptive parent, and the best interest of

the child is the controlling factor by which a court must be guided.” In re

Adoption of D.M.H., 682 A.2d 315, 319 (Pa. Super. 1996).

      In the instant matter, the trial court made the following determination

based on the evidence of record:

      Based upon the evidence presented, the [c]ourt finds that the
      physical, mental, and emotional needs and welfare of the [C]hild
      would be best served through the adoption by the Foster
      [Parents]. According to the testimony of Dr. Rosenblum and Ms.
      Eckenrod, the [C]hild has a secure attachment to the Foster
      [Parents], and a beneficial bond has formed and shown them to
      be an intact family at this point in time. The Foster [Parents have]
      nurtured the [C]hild from her previous physical state as a "failure
      to thrive" child to a healthy child, demonstrating the ability to
      provide for her physically as well. It is the [c]ourt’s belief that the
      [C]hild will continue to grow and thrive in the home of the Foster
      [Parents], which has served as a home for the [C]hild since the
      time that she was approximately nine months old.

Trial Court Opinion, 2/7/22, at 4.

      Maternal Grandmother contends that the trial court ignored the evidence

demonstrating that adoption by Maternal Grandmother would be in Child’s

best interest.   Maternal Grandmother’s Brief at 18.        First, while Maternal

Grandmother does not assert that Foster Parents have been deficient in

meeting the Child’s needs, Maternal Grandmother claims to have a superior

ability to care for Child based on her years of experience as a foster parent

                                       -9-
J-A22001-22


and adoptive parent. Id. 18-19, 22. Second, Maternal Grandmother claims

she has the “familial willingness” to adopt Child as she is Child’s family and

can promote contact with Mother, Foster Parents, and Maternal Grandmother’s

extended family. Id. at 18-19. After careful review, we discern no abuse of

discretion or error of law by the trial court.

      First, the record belies Maternal Grandmother’s claim of having a

superior ability to care for Child based on her experience as a caregiver. Ms.

Eckenrod, the trauma mental health counselor and visitation supervisor at

King and Associates, testified that she supervised fourteen of Maternal

Grandmother’s visits with Child beginning in November 2020. N.T., 12/9/21,

at 13, 95. During Maternal Grandmother’s initial visit with then one-year-old

Child in November 2020, Ms. Eckenrod identified safety concerns when

Maternal Grandmother was feeding Child. Id. at 16. Ms. Eckenrod testified

that during Child’s mealtime, Maternal Grandmother would not always cut the

appropriate amount of food. Id. Ms. Eckenrod testified that because Child

“has sensory issues when it comes to swallowing” and is “developmentally

unable to chew and swallow big bites,” Child needs “things to be cut up very

small.” Id. Ms. Eckenrod testified she had to remind Maternal Grandmother

to cut up certain foods for Child.      Id.      During this initial visit, Maternal

Grandmother needed instruction from the visitation supervisor on how to

safely feed Child, who, as mentioned above, has special needs and was only

one year old.


                                      - 10 -
J-A22001-22


      Ms. Eckenrod recalled a subsequent visit during which she provided

Maternal   Grandmother        assistance   on   how   to   engage    Child     in    a

developmentally appropriate manner.         Ms. Eckenrod testified that during a

visit in May 2021, Maternal Grandmother did not actively assist then

two-year-old Child to eat with her utensil.       Id. at 38-40.     Ms. Eckenrod

testified that Maternal Grandmother “would let [Child] do it on her own rather

than helping her, . . . , get a piece on her fork and then putting it in her

mouth.” Id. at 40. Ms. Eckenrod testified that it was not developmentally

appropriate for Child to try to feed herself. Id. Ms. Eckenrod noted that Child

was at a stage in which she was developing her fine motor skills, but she had

not attained those skills yet. Id. Ms. Eckenrod testified that she modeled the

appropriate behavior for Maternal Grandmother by sitting at the table, placing

the fork in Child’s hand, helping Child eat, and offering Child positive praise.

Id.   Maternal Grandmother did not follow Ms. Eckenrod’s lead.           Id.        Ms.

Eckenrod   testified   that    Maternal    Grandmother     “does   not   show       an

understanding of developmental phases” and that Maternal Grandmother

“often does things for an older child” rather than one of Child’s age. Id. at

33.

      In addition, Maternal Grandmother has shown a lack of appropriate

judgment regarding Child’s dietary needs during her supervised visits. Ms.

Eckenrod testified she became concerned when Child did not eat during visits

“because she is a failure to thrive child.” N.T., 12/9/21, at 33. She testified


                                      - 11 -
J-A22001-22


that when Child did not eat, Ms. Eckenrod had to intervene to motivate Child

to eat because Maternal Grandmother would not “re-encourage” Child to eat.

Id.   Ms. Eckenrod testified that when Child was not eating, Maternal

Grandmother would “minimize it and move on,” and she would rarely try to

encourage Child to eat.     Id. at 34.    Further, Ms. Eckenrod testified that

Maternal Grandmother brought foods that were high in sugar, which was not

appropriate for then two-year-old Child.      Id. at 31-32, 39.     Ms. Eckenrod

explained   to   Maternal   Grandmother    that   the   dietician   recommended

limitations on Child’s juice intake. Id. at 39. Ms. Eckenrod spoke to Maternal

Grandmother about limiting juice and sugar for Child and suggested providing

Child with a healthier option.      Id. at 32, 39.      She informed Maternal

Grandmother that they “had documentation from [Child’s] dietician, and if she

wanted it, she was more than welcome to have it.”          Id. at 70.   Maternal

Grandmother never requested such documentation. Id.

      Ms. Eckenrod further testified about additional visits during which Child’s

safety was an issue.    During several visits, Maternal Grandmother allowed

Child to drink from a straw and eat snacks while walking and playing. N.T.,

12/9/21, at 16, 32. Ms. Eckenrod testified that both activities were choking

hazards for Child. Id. Ms. Eckenrod also testified that when a visit occurred

in a park where other children were present, Maternal Grandmother became

engaged with the other children and did not keep an eye on Child at times.




                                     - 12 -
J-A22001-22


Id. at 42-43, 86. Ms. Eckenrod testified that she intervened to stop Child

from straying or to bring Child back. Id. at 43, 86.

      Ms. Eckenrod’s observations from the supervised visits contradict

Maternal Grandmother’s claim of a superior ability to care for Child. Given

Child’s failure to thrive diagnosis and history of lack of weight gain, Maternal

Grandmother’s seeming indifference to Child’s reluctance to eat and Child’s

recommended diet is concerning. Ms. Eckenrod’s testimony also highlighted

Maternal Grandmother’s inattention to ensuring Child’s overall safety and

well-being. Ms. Eckenrod testified that while Maternal Grandmother has the

“loving and caring skills as a grandmother,” “she does not have the ideas of a

parental role for this [C]hild.” Id. at 94.     Ms. Eckenrod defined a parental

role as one that involves setting “boundaries for a child,” “following through

with the doctor’s recommendations,” and “understanding the developmental

phases.” Id. at 61. Ms. Eckenrod testified that when she tried to speak with

Maternal Grandmother about these issues, Maternal Grandmother was

minimally compliant with her instructions.        Id. at 61-62.     Ms. Eckenrod

testified that Maternal Grandmother has not demonstrated the long-term

parenting techniques that would help Child become successful.             Id. at 95.

Therefore, the record does not support Maternal Grandmother’s claim of

superior parenting skills or an exceptional ability to care for Child.

      Second, Maternal Grandmother contends that she is Child’s family and

can   provide   Child   access   to   Mother,   Foster   Parents,   and    Maternal


                                       - 13 -
J-A22001-22


Grandmother’s extended family. Maternal Grandmother’s Brief at 19. Her

contention fails.

      While Maternal Grandmother contends that she is Child’s family,

Maternal Grandmother’s Brief at 19, this Court has held that “[t]he goal of

preserving the family unit cannot be elevated above all other factors when

considering the best interests of the children, but must be weighed in

conjunction with other factors.”    In re K.D., 144 A.3d at 153 (citation

omitted).

      The record shows that Child and Maternal Grandmother do not have a

meaningful parent-child bond. Ms. Eckenrod testified that Child has a “very

superficial” and “surface level relationship” with Maternal Grandmother. N.T.,

12/9/21, at 46, 59, and 63. She testified that Child would rarely seek out

Maternal Grandmother for attention. Id. at 46. Ms. Eckenrod testified that

after supervising approximately thirteen months of visits, she saw only

minimal change in their relationship.   Id. at 59.   In Ms. Eckenrod’s view,

Maternal Grandmother’s visits did not resemble a parent-child encounter due

to the lack of structure, routine, and healthy parenting skills. Id. She noted

that Maternal Grandmother’s relationship with Child was similar to that of a

daycare worker. Id. at 63.

      Ms. Pulice, visitation specialist at King and Associates, supervised

Maternal Grandmother’s most recent visit with Child on December 30, 2021.

N.T., 1/21/22, at 46-47. Ms. Pulice observed that Child did not show any


                                    - 14 -
J-A22001-22


affection when she first saw Maternal Grandmother. Id. at 47. She also noted

that there was no change in Child’s face and no smile; instead, Child looked

directly at Ms. Pulice. Id. Ms. Pulice testified that Child called out for “mom”

or “mommy” about fifteen times throughout the visit, and Child often looked

to Ms. Pulice for approval. Id. at 53, 56. Ms. Pulice stated that when Child

left Maternal Grandmother, Child did not say that she wanted to stay. Id. at

56-57.

      Dr. Rosenblum conducted the bonding assessment between Child and

Maternal Grandmother and Foster Parents in July 2021. Id. at 10. When

asked about Child’s reaction to Maternal Grandmother on direct examination,

Dr. Rosenblum testified that “there was no affection.”      Id. at 19-20.    He

observed that Child was “ill at ease” and showed “signs of distress.” Id. at

20. Dr. Rosenblum did not consider Maternal Grandmother an attachment

figure for Child and concluded that Maternal Grandmother did not form a close

or strong attachment to Child. Id. at 20, 26-27, 44.

      Further, there is evidence that the visits with Maternal Grandmother

corresponded with negative behavioral changes in Child. Ms. Ratica, director

of Child’s former daycare center, testified that Child attended her daycare

from November 2019 until September 2021. N.T., 12/9/21, at 108, 112. On

days that Child visited with Maternal Grandmother, Child left the daycare

center to attend the visit, and, on most days, Child returned to daycare after

the visit concluded. Id. at 109-110. Ms. Ratica described Child generally as


                                     - 15 -
J-A22001-22


“very social” and as a child who did not display stranger anxiety. Id. at 109.

However, when Ms. Ratica took Child to meet the driver who transported Child

to her visits with Maternal Grandmother, Child would cry, wave her hands,

and say “no.” Id. When asked about Child’s behavior when she returned

from her visits, Ms. Ratica testified as follows:

      Q.      How was she when she would come back?

      A.      When she would come back, she was aggressive with her
              friends. She would start pushing, shoving, throwing toys
              more. Refusing to do simple things even like sitting down
              for snack. She would throw herself on the floor. Her
              behavior was completely different compared to before she
              left.

Id. at 110.

      Ms. Ratica testified that Child did not exhibit such behaviors on days

when there were no visits. Id. Child’s behavior after visits with Maternal

Grandmother was consistent regardless of who transported Child to the visit.

Id. at 121. Ultimately, the record does not show a meaningful relationship

between Maternal Grandmother and Child.

      It is undisputed that Foster Parents have established a healthy bond

with Child. “[T]he existence of an emotional bond between the child and one

of the prospective custodial parents is an important factor.” A.S.H., 674 A.2d.

at 700. Foster Parents are married and have been in a relationship for more

than five years. N.T., 12/9/21, at 197. Foster Parents have been caring for

Child since she was approximately eight months old. Id. at 128. Child refers

to Foster Parents as “mommy” and “daddy.” Id. at 149; N.T., 1/21/22, at

                                      - 16 -
J-A22001-22


101-102. Foster Parents also have a three or four-month-old foster child, E.J.,

whom Child loves and refers to as her “baby” or her “brother.” N.T., 12/9/21,

at 200.   Maternal Grandmother did not demonstrate evidence of a similar

attachment between herself and Child or between Child and any member of

Maternal Grandmother’s extended family.       See D.M.H. 682 A.2d 319-320

(finding that “a live-in relationship with a direct sibling is far more powerful

than occasional or even regular visits with cousins or other similarly distant

family members”); see generally A.S.H., 674 A.2d at 700-701 (upholding

trial court’s decision to place greater weight on familial bond with Herring

where the child called Herring “mommy” and Herring’s daughter as “sister”).

      Dr. Rosenblum testified that Child appeared very happy, relaxed, and

secure with Foster Parents. N.T., 1/21/22, at 13-14. Dr. Rosenblum testified

that Child “already has a very secure attachment with a family that loves her

and where she feels totally safe and where she is thriving.” Id. at 35. Dr.

Rosenblum recommended that Child remain with Foster Parents. Id. at 44-45.

He testified that Foster Parents are “the most suitable people, by far, to pursue

a goal of adoption.” Id. at 45.

      Similarly, Ms. Hudock, the WCCB caseworker, testified that Child goes

to “[F]oster [P]arents for love and security” and that Foster Parents “are her

everything.”    N.T., 12/9/21, at 129.        Ms. Hudock testified that her

recommendation is for Child to be adopted by Foster Parents. Id. at 151. She

did not recommend that Child be adopted by Maternal Grandmother. Id. at


                                     - 17 -
J-A22001-22


149.     When asked about her reasons on direct examination, Ms. Hudock

testified:

         The [C]hild has been in agency custody and in the current foster
         home for 26 months. This home is all she knows. She refers to
         the [F]oster [P]arents as her mommy and daddy. She goes to
         them for love, comfort, and support. She has grown and
         developed in their home and they are considered to be her
         parents. They have continued to take care of her for the last 26
         months. This is a child with failure to thrive that continues to need
         medical attention. It is an ongoing battle [for which] we as an
         agency and the [F]oster [P]arents continue to seek treatment, and
         it is a very difficult matter and they have done amazing with that,
         and she is doing very well.

Id. at 149-150.

         Ms. Eckenrod testified that Foster Parents have met Child’s emotional

needs, and that Child has a secure and healthy attachment with Foster

Parents. Id. at 64, 94-95. Notably, Maternal Grandmother acknowledged

that Child has formed a healthy attachment with Foster Parents. N.T., 2/1/22,

at 78.

         Moreover, Dr. Rosenblum testified that he would not consider it an

advantage for Child to live with Maternal Grandmother. N.T., 1/21/22, at 35.

He explained that Child “already had a very secure attachment with a family

that loves her” and “the most important thing for a child is to have as much

continuity and stability in their early years as possible.” Id. at 34-35. He

testified that “[a]ttachment becomes more secure when it can be on a

continuous, ongoing basis from an early age.”          Id. at 34.   Dr. Rosenblum

testified that “children who are removed after a primary attachment has been


                                        - 18 -
J-A22001-22


formed are very much at risk for an attachment disorder, or emotional

distress, regression.”   Id. at 41.    On cross-examination, Dr. Rosenblum

testified that placing Child with Maternal Grandmother “would come at a cost

to the [C]hild” and “a likelihood it would cause trauma.” Id. at 71-72.

      Moreover, on direct examination, Dr. Rosenblum was asked whether

Maternal Grandmother demonstrated the skills that would help Child if

Maternal Grandmother were permitted to adopt Child. Id. at 42. In response,

Dr. Rosenblum testified that he found Maternal Grandmother to be “well-

intentioned[ ] but misguided” and that Maternal Grandmother “has difficulty

separating her own emotional needs from the emotional needs of [Child].” Id.

at 42. He stated that Maternal Grandmother felt that her relationship with

Child “is the most important relationship in her life,” and it has “given her a

purpose.”   Id. Dr. Rosenblum testified that Maternal Grandmother is “not

focused on what is in [Child]’s best emotional interest and well-being.” Id.

      Maternal Grandmother presently asserts that she is willing to allow

Mother to have contact with Child. Maternal Grandmother’s Brief at 19, 21.

The record, however, shows that Maternal Grandmother has not maintained a

consistent position on this issue. Ms. Hudock testified that she attended a

custody conciliation conference with Maternal Grandmother. N.T., 12/9/21,

at 146-148. At the conference, Maternal Grandmother said she would not

continue Child’s contact with Mother. Id. at 148. Further, during the bonding

assessment with Dr. Rosenblum, Maternal Grandmother reported that she


                                      - 19 -
J-A22001-22


would allow Mother to have “some contact” with Child, but the visits would

need to be supervised by someone other than Maternal Grandmother. N.T.,

1/21/22, at 33.     Dr. Rosenblum testified that Maternal Grandmother is

unwilling to supervise the visits herself because she is afraid Mother might

make an allegation against her. Id. at 33-34.

      Foster Parents, on the other hand, have taken affirmative steps to

ensure Mother continues to have a place in Child’s life. Foster Parents drafted

a post adoption contact agreement (“PACA”) with Mother in 2021.            N.T.,

12/9/21, at 215. Foster Mother testified that the draft agreement allows for

a minimum of two updates per year, one physical visit per year, and another

update around the time of Child’s birthday. Id. Foster Mother also testified

that she has had “pretty regular contact with [M]other” since the agreement

was drafted in April or May 2021. Id. She testified that Mother has had virtual

visits at least twice a month since the July termination hearing, and there had

been one supervised in-person visit in November for about two hours. Id. at

215-216.

      In reaching its decision, the trial court properly considered the

recommendation of Child’s GAL. The GAL stated that it would be in Child’s

best interest to be adopted by Foster Parents. N.T., 2/1/22, at 103. She also

stated that it would be in Child’s best interest to continue to have some contact

with Mother and Maternal Grandmother, but only on the terms with which

Foster Parents are comfortable. Id. at 104. The trial court has “the duty to


                                     - 20 -
J-A22001-22


consider the statements and opinions of the [GAL] when making its

determination of which family would better serve the bests interests of the

child.” In re K.D., 144 A.3d at 153 (citation omitted). Here, the trial court

properly considered the recommendation of the GAL and agreed that “it would

be in the child’s best interest for all of the petitioners in this matter to maintain

contact with the child moving forward.” Trial Court Opinion, 2/7/22, at 3. The

court went on to state that it “is cognizant, however, of the limitations of its

statutory authority in the present circumstance, where only one petitioner will

be ultimately responsible for determining who is permitted to maintain contact

with the child and under what circumstances.” Id. at 3-4. We discern no

error in the court’s consideration of the GAL’s recommendation.

      The trial court also considered Maternal Grandmother’s years of

experience as a foster parent and adoptive parent.              Trial Court Opinion,

2/7/22, at 1, 3. The court considered Maternal Grandmother’s testimony that

she would be able to provide a loving and safe environment for Child, has the

means to provide for Child, and is open to maintaining contact with Mother

and Foster Parents.     Id. at 3.    The trial court did not find that Maternal

Grandmother was somehow inappropriate for Child or that she was unable to

provide a loving and caring home for Child.         Id. at 4.    In adoption cases,

however, the primary concern is the best interests of the child, which is a

determination made on a case-by-case basis. A.S.H., 674 A.2d at 700. Here,

the court ultimately found that Foster Parents’ secure bond with Child and


                                       - 21 -
J-A22001-22


their demonstrated ability to care for and nurture Child weighed in favor of

adoption by Foster Parents rather than Maternal Grandmother.

       Maternal Grandmother contends that WCCB and Foster Parents are

responsible for the absence of a significant bond between herself and Child.

Maternal Grandmother’s Brief at 22.            This contention misses the mark,

however. The court must decide whether to grant or deny an adoption petition

based on the physical, mental, and emotional needs and welfare of the child.

See 23 Pa.C.S.A. § 2724(b); In re K.D., 144 A.3d at 152-153.2

       Maternal Grandmother also criticizes Foster Parents for not considering

a post adoption contact agreement with Maternal Grandmother at this time.

See Maternal Grandmother’s Brief at 19, 21. This Court has held that an

“open adoption is a purely voluntary arrangement requiring the consent of the

adoptive parents in order to enter into an agreement with birth relatives for

ongoing communication or contact that is in the best interest of the child.” In

re Adoption of G.L.L., 124 A.3d 344, 348 (Pa. Super. 2015); see 23

Pa.C.S.A. § 2735. Here, the trial court correctly recognized the “limitations of

its statutory authority in the present circumstance, where only one petitioner

will be ultimately responsible for determining who is permitted to maintain



____________________________________________


2Ms. Hudock testified that initially both of Child’s Parents declined to have
Maternal Grandmother see Child, and WCCB honored Parents’ request. N.T.,
12/9/21, at 137. Ms. Hudock testified that when Child’s dependency matter
began moving towards termination of parental rights, WCCB offered Maternal
Grandmother visits to start building a relationship with Child. Id. at 137-138.

                                          - 22 -
J-A22001-22


contact with the child and under what circumstances.” Trial Court Opinion,

2/7/22, at 3-4.

       Moreover, Foster Mother testified that she would not consider a PACA

with Maternal Grandmother at this time due to concerns arising from the visits

and due to Mother’s request. N.T., 12/9/21, at 226. Foster Mother testified

there were “concerns that have come up through different visits,” and she

witnessed some behaviors after the visits.        Id.   She identified Child’s

emotional state as a concern as Child “seems distressed a lot.” Id. Foster

Mother also testified that Mother did not want contact with Maternal

Grandmother, and Foster Mother wished to keep the bond with Mother intact.

Id.

       Foster Father also testified that he would not consider a PACA with

Maternal Grandmother because of the wishes of Mother. N.T., 1/21/22, at

106. He further testified that he believed it would be more beneficial for Child

to have a relationship with Mother rather than Maternal Grandmother. Id. at

107.    When asked whether he would reconsider contact with Maternal

Grandmother if, in the future, a relationship would not be disruptive, Foster

Father testified that it would depend on different factors. Id. Foster Parents

did not wish to pursue a PACA with Maternal Grandmother at this time, and it

was within their discretion to do so. See generally A.S.H., 674 A.2d at 701

(upholding trial court’s finding that “the issue of contact with biological




                                     - 23 -
J-A22001-22


relatives would be best addressed by the adoptive parent as the child

progresses”).

     For the foregoing reasons, we conclude that the trial court properly

reviewed the evidence of record and correctly determined that denial of

Maternal Grandmother’s petition for adoption would serve Child’s best

interests. We discern no abuse of discretion.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/24/2022




                                   - 24 -